Case 0:21-cv-60125-RNS Document 15-4 Entered on FLSD Docket 04/12/2021 Page 1 of 5


Subject:    Benlida Payment Detail and bank slip- May 2019 Invoices
Date:       Thursday, August 1, 2019 at 4:24:38 PM Eastern Daylight Time
From:       Melonnie Rhoden
To:         Tracy benlida, accounIng@benlida.com, Benlida Sales01
CC:         Marcia Delgado, Nicole Donaldson, Chu kwok Wai, Rishi Kukreja
AGachments: image001.png, Benlida_300K_7.26.2019.pdf, Benlida_300K_7.19.2019.pdf,
            Benlida_600K_7.3.19.pdf, Benlida Payment Details August 1, 2019 (May 2019 Invoices).pdf

Tracy,

Please see attached the Benlida payment detail and bank slips for May 2019 invoices.

Regards,

Melonnie Rhoden
Accounts Payable Specialist


3131 SW 42nd Street
Fort Lauderdale, FL 33312
Office: 786-364-4430




                                                                                                      Page 1 of 1
Case 0:21-cv-60125-RNS Document 15-4 Entered on FLSD Docket 04/12/2021 Page 2 of 5




                                  From Circuitronix, LLC.
                                   To: Jiangmen Benlida
                               Payment Detail August 1, 2019



       Bill Number                           Bill Date                        Invoice Total
CCT-BLD-19050601                              5/7/2019                    $            3,162.79
CCT-BLD-190507001                             5/9/2019                    $           32,339.31
CCT-BLD-190507002                             5/9/2019                    $            6,931.20
CCT-BLD-190510001                            5/14/2019                    $           36,559.08
CCT-BLD-190510002                            5/14/2019                    $           50,015.61
CCT-BLD-190510003                            5/14/2019                    $           16,084.64
CCT-BLD-19051301                             5/14/2019                    $            2,561.48
CCT-BLD-190514001                            5/16/2019                    $           57,133.36
CCT-BLD-190514002                            5/16/2019                    $           54,743.50
CCT-BLD-190514003                            5/17/2019                    $           52,232.43
CCT-BLD-190517001                            5/20/2019                    $           28,836.50
CCT-BLD-190517002                            5/22/2019                    $            5,693.92
CCT-BLD-190517003                            5/20/2019                    $           11,725.43
CCT-BLD-190521001                            5/23/2019                    $           44,392.38
CCT-BLD-190521002                            5/24/2019                    $            9,934.76
CCT-BLD-19052101                             5/22/2019                    $           26,473.65
CCT-BLD-190524001                            5/28/2019                    $           62,248.86
CCT-BLD-190524002                            5/28/2019                    $           27,808.00
CCT-BLD-190524003                            5/28/2019                    $           27,204.88
CCT-BLD-190524004                            5/29/2019                    $           74,114.54
CCT-BLD-190528001                            5/31/2019                    $           63,547.15
CCT-BLD-19052801                             5/29/2019                    $           21,060.02
CCT-BLD-19052802                              6/1/2019                    $            1,120.00
CCT-BLD-190531001                             6/4/2019                    $           36,294.87
CCT-BLD-190531002                             6/4/2019                    $           35,780.80
CCT-BLD-190531003                             6/5/2019                    $           52,662.34
                                                               Subtotal   $        840,661.50
                                     Credit Balance from July 1, 2019     $      (6,299,963.72)
                                            Less payment July 3, 2019     $        (600,000.00)
                                           Less payment July 19, 2019     $        (300,000.00)
                                           Less payment July 26, 2019     $        (300,000.00)
                                 August 1, 2019 CTXUS Credit Balance      $      (6,659,302.22)




The above reflects P/Ns, Quantities and Prices for parts we have received. It does not indicate
 monies which are owed to Benlida/ROK which maybe different owing to Leadtime Penalties
      and Debit Notes owing to Quality Issues, Expedited Freight and Line Down Costs
Case 0:21-cv-60125-RNS Document 15-4 Entered on FLSD Docket 04/12/2021 Page 3 of 5
Case 0:21-cv-60125-RNS Document 15-4 Entered on FLSD Docket 04/12/2021 Page 4 of 5
Case 0:21-cv-60125-RNS Document 15-4 Entered on FLSD Docket 04/12/2021 Page 5 of 5
